Dismissed and Memorandum Opinion filed August 5, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00398-CR
____________
 
DEE EDWARD CARDER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 122nd District Court
Galveston County, Texas
Trial Court Cause No. 09CR0618
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to the offense of attempted
aggravated sexual assault of a child.  On March 11, 2010, the trial court
sentenced appellant to confinement for seven years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a notice
of appeal on April 1, 2010.  
On June 3, 2010, this court ordered a hearing to determine whether
appellant desires to prosecute his appeal, whether appellant is indigent, and
if not indigent whether appellant has abandoned his appeal.  On June 22, 2010,
the trial court conducted the hearing, and the record of the hearing was filed
in this court on July 8, 2010.
At the hearing, appellant, together with his counsel,
confirmed that appellant had discussed the issues with counsel and determined
that he no longer wished to pursue his appeal.
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex. R. App. P. 42.2(a).  However, based upon the
testimony at the hearing that appellant does not want to continue his appeal,
we conclude that good cause exists to suspend the operation of Rule 42.2(a) in
this case.  See Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
 
PER CURIAM
 
Panel
consists of Justices Anderson, Frost, and Seymore. 
Do Not
Publish C  Tex. R. App. P. 47.2(b).